Citation Nr: 9925527	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  97-24 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than May 16, 1995 
for the grant of service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1949, and from October 1950 to June 1951.

This appeal arose from an August 1996 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for a 
duodenal ulcer, postgastrectomy syndrome, effective May 16, 
1995.  In February 1999, this case was remanded by the Board 
of Veterans' Appeals (Board) so that a search for missing 
records could be conducted.  The case was returned to the 
Board in June 1999.


FINDING OF FACT

The veteran filed his original claim for service connection 
on May 16, 1995.


CONCLUSION OF LAW

Under governing law, the effective date of the award of 
service connection for a duodenal ulcer, postgastrectomy 
syndrome is May 16, 1995.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.400, 3.400(2)(i) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Generally, the effective date of an award of service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (1998).  For claims for direct service connection, 
the effective date is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(2)(i) (1998).

The objective evidence of record revealed that the veteran 
filed a claim for service connection on May 16, 1995.  There 
is no evidence that any earlier claim was filed, despite the 
veteran's assertion that he had filed a claim in 1952.  It is 
noted that the original claims file is missing; however, 
despite repeated searches, including a search conducted 
pursuant to the instructions of the Board, no previous claims 
folder has been located.  Therefore, there is no objective 
evidence that the veteran filed a claim prior to May 16, 
1995.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than May 16, 1995 for the award of service connection 
for a duodenal ulcer, postgastrectomy syndrome.


ORDER

Entitlement to an effective date earlier than May 16, 1995 
for the award of service connection for a duodenal ulcer, 
postgastrectomy syndrome is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

